77 F.3d 489
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Harold GRAHAM, Petitioner-Appellant,v.STATE OF OREGON;  Manfred F. Maass, Superintendent, OregonState Penitentiary, Respondents-Appellees.
No. 95-35266.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 8, 1996.*Decided Feb. 12, 1996.

Before:  JOHN T. NOONAN, JR., LEAVY, and HAWKINS, Circuit Judges.

ORDER

1
For the reasons set forth in the district court's unpublished opinion filed January 31, 1995, the decision appealed from is


2
AFFIRMED.



*
 The members of the panel have determined that this case is appropriate for submission on the briefs and record and without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4